Defendants’ moving papers were deficient since the addresses of the two proposed nonparty witnesses who would purportedly be inconvenienced by a trial in Bronx County were not provided. Nor was the nature and materiality of their anticipated testimony detailed (see Jacobs v Banks Shapiro Gettinger Waldinger & Brennan, LLP, 9 AD3d 299 [2004]; Nolan v Mount Vernon Hosp., 172 AD2d 368 [1991]).
We note however that, contrary to Supreme Court’s finding, defendant’s motion was not untimely. Concur — Gonzalez, EJ., Friedman, Moskowitz, Acosta and Richter, JJ.